Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34                        Page:1 of 24


                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION

 IN RE:                                                      CHAPTER 13

 TRIMEKA N. WESBY,                                           CASE NO. 18-11098-ADB

                         Debtor(s).
 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

 FREEDOM MORTGAGE CORPORATION,                               CONTESTED MATTER

                                Movant,
 v.

 TRIMEKA N. WESBY, Debtor,
 HUON LE, Chapter 13 Trustee,

                                Respondents.

                     MOTION FOR RELIEF FROM AUTOMATIC STAY

          COMES NOW, FREEDOM MORTGAGE CORPORATION (“Movant”), brings this

 motion for relief from the automatic stay in order that it might recover real property from the estate,

 showing the Court as follows:

                                                1.

          This is a Motion under Section 362 (d) of the Bankruptcy Code for relief from

 the automatic stay for all purposes allowed by law and the contract between the parties,

 including, but not limited to, the right to foreclose on certain real property.

                                                2.

          Movant is the holder or the servicer of a loan secured by certain real property in which

 Debtor(s) claims an interest. Said real property is security for a promissory note (“Note”), and

 is commonly known as 3104 Pebblebrook Lane, Hephzibah, Georgia 30815 (the "Property").
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34                     Page:2 of 24


                                              3.

                Debtor is in default of the monthly installments pursuant to the Note. Due

        for September 2018, Debtor is delinquent for four (4) post-petition payments

        totaling $4,622.64 plus attorney fees and costs.


                                                   4.

      The unpaid principal balance is $132,563.67, and interest is due thereon in accordance

                with the Note. Movant’s total claim is approximately $147,128.48.

                                              5.

        Because of Debtor’s default and clear inability to make all required payments, Movant is

 not adequately protected and shows that there is cause for relief from the automatic stay.

                                              6.

        Movant requests it be permitted to contact Debtor via telephone or written correspondence

 regarding potential loss mitigation options pursuant to applicable non-bankruptcy law, including

 loan modifications, deeds in lieu of foreclosure, short sales and/or any other potential loan

 workouts or loss mitigation agreements.

                                              7.

        Movant shows that the provisions of Bankruptcy Rule 4001 (a)(3) should be waived.



        WHEREFORE, Movant prays (1) for an Order modifying the automatic stay,

 authorizing Movant, its successors and assigns, to proceed with the exercise of its private

 power of sale and to foreclose under its Security Deed and appropriate state statutes; (2) that

 Movant, at its option, be permitted to contact the Debtor via telephone or written

 correspondence regarding potential loss mitigation options pursuant to applicable non-
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34              Page:3 of 24


 bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short sales

 and/or any other potential loan workouts or loss mitigation agreements; (3) for waiver

 of Bankruptcy Rule 4001 (a)(3); and (4) for such other and further relief as is just and

 equitable.



 Respectfully submitted this 19th day of December, 2018.

 /s/ Patrick J. Geheren
 Patrick J. Geheren
 GA Bar No: 288801
 Attorney for Movant
 The Geheren Firm, P.C.
 4828 Ashford Dunwoody Road
 2nd Floor
 Atlanta, GA 30338
 678.587.9500
 pgeheren@geherenlaw.com
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:4 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:5 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:6 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:7 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:8 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:9 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:10 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:11 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:12 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:13 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:14 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:15 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:16 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:17 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:18 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:19 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:20 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:21 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:22 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34   Page:23 of 24
Case:18-11098-SDB Doc#:23 Filed:12/19/18 Entered:12/19/18 14:04:34                  Page:24 of 24


                                                    BANKRUPTCY CASE NO. 18-11098-SDB

                                                                                  CHAPTER 13


                                 CERTIFICATE OF SERVICE

 I certify that copies of this Motion for Relief from Stay has been served upon the above-named
 debtor(s), the respondent/attorney and debtor’s attorney and other parties in interest as listed
 below. Unless otherwise noted below, service was made by first-class United States Mail,
 postage prepaid, this 19th day of December, 2018.



                                                    /s/ Patrick J. Geheren

                                                    Patrick J. Geheren
                                                    GA Bar No: 288801
                                                    Attorney for Movant
                                                    The Geheren Firm, P.C.
                                                    4828 Ashford Dunwoody Road
                                                    2nd
                                                    Floor
                                                    Atlanta, GA 30338
                                                    678.587.9500
                                                    pgeheren@geherenlaw.com



 Huon Le
 P.O. Box 2127
 Augusta, GA 30903

 Lee Ringler
 808 Greene Street, Ste 200
 Augusta, GA 30901

 Trimeka N. Wesby
 3104 Pebblebrook Lane
 Hephzibah, GA 30815-5799
